t c no united_states tax_court paul frehe enterprises inc petitioner v commissioner of internal revenue respondent docket no filed date jack h kaufman for petitioner linda l conway and james j posedel for respondent petitioner moved for award of reasonable_litigation_costs in a so-called actuarial case held respondent's position was substantially justified held further petitioner's motion for award of reasonable_litigation_costs is denied opinion clapp judge this case is before us on petitioner's motion for award of reasonable_litigation_costs pursuant to sec_7430 and rules through after concessions by respondent we must decide whether respondent's litigating position was not substantially justified as that phrase is used in sec_7430 if that question is resolved in favor of petitioner then we must decide whether the amount of costs and attorney's_fees claimed by petitioner is reasonable all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure references to sec_7430 are to that section as amended by sec_1551 of the tax_reform_act_of_1986 publaw_99_514 100_stat_2752 effective for proceedings commenced after date and by section of the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 stat effective for proceedings commenced after date sec_7430 authorizes the court to award reasonable_administrative_costs and reasonable_litigation_costs to taxpayers who prevail against the united_states in civil tax litigation to obtain an award of litigation costs taxpayers must prove that they are the prevailing_party within the meaning of sec_7430 which requires inter alia that they establish that the commissioner's position in the proceeding was not substantially justified the position taken by the united_states for purposes of administrative costs refers to the position taken in an administrative_proceeding determined in this case as of date the date of the notice_of_deficiency sec_7430 the position taken by the united_states for purposes of litigation costs refers to the position of the unites states in a judicial proceeding sec_7430 a judicial proceeding is commenced in this court with the filing of a petition rule a generally the commissioner takes a position on the date the answer is filed huffman v commissioner 978_f2d_1139 9th cir affg in part and revg in part tcmemo_1991_144 in order to recover administrative costs and litigation costs the taxpayer must establish that the position_of_the_united_states was not substantially justified both in the administrative and court proceedings id pincite7 it is not entirely clear from petitioner's motion whether petitioner seeks the recovery_of reasonable_administrative_costs the ambiguity does not change our analysis respondent contends and petitioner does not dispute that the position taken in her answer filed date did not differ from the position taken in the notice_of_deficiency in both respondent maintained that petitioner had not demonstrated entitlement to the deductions for contributions to a qualified_retirement_plan petitioner's case is one of many so-called actuarial cases which resulted from respondent's actuarial project involving the reasonableness of actuarial assumptions in connection with deductions for contributions to individual defined benefit pension plans many of the issues raised in petitioner's motion for award of reasonable_litigation_costs were answered by this court in 102_tc_660 affd without published opinion sub nom tsa stanford associates inc v commissioner 77_f3d_490 9th cir there is no need to repeat that discussion the statutory_notice_of_deficiency in this case was issued by respondent on date the petition was filed on date in june of respondent made a full concession of the underlying actuarial issues a decision of no deficiency in income_tax and no additions to tax was signed by petitioner's counsel on date and by respondent's counsel on date and was filed with this court as a settlement stipulation on date during this intervening period prior to respondent's concession the following cases were decided by this court in favor of the taxpayers and were affirmed by the courts of appeals for the fifth second and ninth circuits 99_tc_9 affd 7_f3d_1235 5th cir wachtell lipton rosen katz v commissioner tcmemo_1992_392 affd 26_f3d_291 2d cir and 99_tc_379 affd in part and remanded in part 49_f3d_1410 9th cir these were considered the lead actuarial cases the parties selected the lead actuarial cases as a group in order to raise all or substantially_all issues necessary to resolve the hundreds of actuarial cases pending across the country the parties contemplated and understood that the lead actuarial cases were considered a package the relevant dates for these cases are as follows tax_court tax_court opinion decision appealed by disposition filed entered commissioner on appeal vinson elkins wachtell lipton citrus valley the district_court for the western district of michigan decided the issue of reasonableness of actuarial adjustments in favor of the taxpayers 822_fsupp_445 w d mich affd in part and revd in part and remanded 43_f3d_1071 6th cir on remand however the district_court found that the actuarial assumptions used were not reasonable in the aggregate rhoades mckee boer v united_states aftr 2d ustc par big_number w d mich we also note that in the court_of_appeals for the seventh circuit found in favor of the commissioner on similar issues 882_f2d_229 7th cir neither the court_of_appeals for the fifth circuit's opinion in vinson elkins nor the court_of_appeals for the second circuit's opinion in wachtell lipton produced well-defined conflicts with the court_of_appeals for the seventh circuit's opinion in jerome mirza by date the commissioner had appealed citrus valley which presented an acknowledged conflict with the court_of_appeals for the seventh circuit's opinion in jerome mirza citrus valley also presented issues similar to those decided in vinson elkins and wachtell lipton under these circumstances respondent's decision to await the outcome on appeal of the lead actuarial cases including citrus valley before settling this case was substantially justified a failure by the commissioner or the taxpayers to pursue any of the lead cases to a definitive conclusion would have defeated the purpose of the litigation format our opinion in citrus valley estates v commissioner supra was affirmed by the court_of_appeals for the ninth circuit on date the period in which the commissioner might have filed a petition for writ of certiorari did not expire until date following the commissioner's decision not to seek certiorari a concession letter was sent to petitioner's counsel on date which resulted in the aforesaid settlement stipulation filed date respondent's position with respect to actuarial assumptions in this case was the same as her position in vinson elkins wachtell lipton and citrus valley the commissioner's position had merit and was competently presented at trial and argued on brief though ultimately unsuccessful having decided not to apply to the supreme court of the united_states for certiorari respondent moved very promptly following the expiration of the time for filing a petition for writ of certiorari to send a letter to petitioner's counsel conceding this case in this case the concession came within a matter of days from this court's firsthand knowledge of the disposition of hundreds of these actuarial cases it is clear that respondent has moved quickly and with dispatch under these circumstances a taxpayer would be hard pressed to establish that the commissioner's litigating position was maintained for an excessive period of time following her decision to concede the actuarial cases and hence was not substantially justified it is noted that the settlement in price v commissioner supra occurred when the case was called for trial on date that date was prior to the affirmances in vinson elkins wachtell lipton and citrus valley all of which were decided in favor of the taxpayers the decision in jerome mirza associates ltd v united_states supra favoring the commissioner had been on the books since in price we said under the foregoing circumstances we think it clear that had respondent decided to continue litigating the instant cases to an unsuccessful conclusion on the substantive issue she would have been justified in so doing at least as long as there was no further definitive action on that issue at the appellate level t c pincite a final definitive action at the appellate level in the lead actuarial cases occurred on date when the time expired for filing a petition for writ of certiorari in citrus valley thus our discussion above and price adequately cover the additional actions and nonactions which took place in the years following the date price was filed up to the settlement of the present case respondent's position was substantially justified petitioner's motion for award of reasonable_litigation_costs will be denied we need not reach the further question as to the amount of such costs an order denying petitioner's motion for award of reasonable_litigation_costs and a decision in accordance with the settlement stipulation of the parties will be entered
